     Case 1:19-cv-01477-FJS-CFH Document 64 Filed 08/16/21 Page 1 of 20




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________

MIGUEL ROMERO,
                                   Plaintiff,
              v.
                                                               No. 1:19-CV-1477
IRVING TISSUE COMPANY                                          (FJS/CFH)
LIMITED, et al.,


                           Defendants.
_____________________________________


APPEARANCES:
Hofmann & Schweitzer                               DARIO ANTHONY CHINIGO, ESQ.
212 West 35th Street, 12th Floor
New York, New York 10001
Attorney for Plaintiff

Smith, Sovik, Kendrick & Sugnet, P.C.              KAREN G. FELTER, ESQ.
250 South Clinton Street, Suite 600                MARLA E. RAUS, ESQ.
Syracuse, NY 13202-1252                            VICTOR L. PRIAL, ESQ.
Attorneys for defendants


                        MEMORANDUM, DECISION & ORDER

       Presently pending before the Court is plaintiff Miguel Romero’s (“plaintiff”) motion

to compel defendant Irving Consumer Products, Inc. (“ICPI”) to produce certain

documents and a witness for deposition, or, in the alternative, file a Third Amended

Complaint (“TAC”). See Dkt. No. 57. ICPI opposes plaintiff’s motion. See Dkt. No. 58.

For the reasons that follow, plaintiff’s motion to compel is granted in part and denied in

part, and plaintiff’s motion to amend is denied.



                                      I. Background
      Case 1:19-cv-01477-FJS-CFH Document 64 Filed 08/16/21 Page 2 of 20




                         A. Plaintiff’s Second Amended Complaint 1

        Plaintiff, a self-employed 18-wheeler truck driver and resident of Texas, brings

this diversity jurisdiction action seeking damages in excess of $75,000 for personal

injuries he allegedly suffered when chattel fell from his trailer after transport from New

York to Washington State. See Dkt. No. 7 (“SAC”) at 1 ¶ 1, 2 ¶ 8, 4-5 ¶ 4, 7 ¶ 34.

Plaintiff formed and works as a driver for his company, MCR Express. See Dkt. No. 57-

2 (P’s EBT) at 56. ICPI is a New York corporation, which produces tissue products.

See SAC at 1 ¶ 3, 2 ¶ 9. Defendant Distribution Unlimited, Inc. (“Distribution”) is a New

York corporation that provides warehousing and distribution services for ICPI’s goods

before shipment to ICPI customers. See id. at 2-3 ¶¶ 6, 11; Dkt. No. 57-5 at 31.

        On or about March 23, 2018, plaintiff d/b/a MCR Express, entered into a

contract with nonparty trucking broker C.H. Robinson to provide carrier services. See

SAC at 3 ¶ 12; Dkt. No. 57-2 at 65-69, 71-72. On or about May 14, 2018, pursuant to

his contract with nonparty C.H. Robinson, plaintiff arrived at Distribution’s warehouse in

Rotterdam, New York, to pick up a load of chattel (cases of diapers), to transport to two

distribution centers for Kroger supermarkets located in Washington State and Oregon.

See SAC at 3 ¶ 12; Dkt. No. 58-11 at 2. Upon arriving at Distribution’s warehouse,

plaintiff backed his trailer up to Distribution’s loading bay, and forklift operators

employed by Distribution loaded pallets of chattel onto plaintiff’s 18-wheeler. See SAC

at 3 ¶ 16, 4 ¶ 20; Dkt. No. 58-16 at 4 (citing Dkt. No. 58-11 at 2). Plaintiff did not

physically help load, direct, supervise, or observe Distribution employees load the



1 Insofar as the factual assertions contained in plaintiff’s Second Amended Complaint are supplemented
by the documentary evidence, including plaintiff’s deposition testimony, those facts are also included.


                                                   2
      Case 1:19-cv-01477-FJS-CFH Document 64 Filed 08/16/21 Page 3 of 20




pallets onto the trailer, as he remained in the cab of his truck during the duration of the

loading process. See SAC at 3 ¶¶ 17, 18; Dkt. No. 57-2 at 89, 90. After loading a full

load onto plaintiff’s trailer, the Distribution forklift operators closed the doors of the

trailer, and plaintiff pulled forward from the loading bay. See Dkt. No. 57-2 at 90.

Plaintiff “didn’t do any inspections.” Id.

       Plaintiff alleges that, on or about May 19, 2018, upon reaching his first delivery

point in Puyallup, Washington, he opened the doors to the trailer and “a pallet, or more

than one pallet, or goods . . . fell out of the truck, violently striking [his] body . . ., and

severely and permanently injuring him.” SAC at 5 ¶ 24. Plaintiff alleges that

“defendants . . . negligently, carelessly, recklessly and improperly loaded [the pallets of

chattel] onto [plaintiff’s] truck.” Id. at ¶ 25. Further, plaintiff avers that defendants

“fail[ed] to properly, adequately and safely secure the pallets in the back of the truck; in

permitting and allowing the pallets of chattel . . . to remain unsecure, loose, thereby

posing a danger to anyone who opened the swing door in the back of the truck[.]” Id.

Plaintiff contends that defendants, “negligently fail[ed] to utilize available restraints to

secure the load in the back of the truck[.]” Id. at 6 ¶ 25. Plaintiff alleges that defendants

failed “to make sure that their employees had adequate knowledge, information,

instruction, training and supervision, so as to avoid the happening of an

accident/occurrence as is claimed” in plaintiff’s SAC. Id. at 6 ¶ 27.

       Plaintiff also alleges that defendants were negligent/grossly negligent, careless

and/or reckless in “failing to inspect the restraint system for the load . . . ; failing to

ensure that the load was stabilized . . .; failing to account of the weight of the goods . . .;

failing to account of the dimensions of the goods that were loaded . . .; failing to tie



                                                 3
      Case 1:19-cv-01477-FJS-CFH Document 64 Filed 08/16/21 Page 4 of 20




down the goods or to use a direct restraint method if tying down the goods was not

possible; . . . failing to ensure that the pallets were not able to shift . . . .” SAC at 7 ¶ 28.

Similarly, plaintiff alleges that defendants were negligent/grossly negligent, careless

and/or reckless “in failing to apply chain lashings and/or webbing with appropriate

lashing capacity to restrain the load or contain the load . . . .” Id. at 7 ¶ 29. Moreover,

of particular relevance to plaintiff’s present motions, plaintiff alleges that defendants

were negligent/grossly negligent, careless and/or reckless by “failing to unitize the loads

or in negligently, carelessly and recklessly unitizing the load that was loaded upon”

plaintiff’s truck. Id. (emphasis added).



                               II. Plaintiff’s Present Motions

                                    A. Motion to Compel

       Plaintiff moves to compel ICPI, pursuant to its December 7, 2020 Notice to

Produce, to produce for deposition

              The individual responsible for the purchasing of materials
              used to package pallets of goods produced by ICPI for
              transport from ICPI’s factory or facility to Distribution . . .
              facility; and responsible for overseeing the packaging,
              wrapping and overall preparation of pallets for transport to
              Distribution’s . . . Rotterdam facility.

Dkt. No. 57-12 at 11 (quoting Dkt. No. 57-8 at 1-2). The purported subject matter of the

deposition plaintiff requested consisted of details regarding the purchasing, testing,

policies and procedures, storage, material of the “stretch-wrap and/or any other items

used to package the goods being brought from ICPI’s facilities, to Distribution [sic]

facility in Rotterdam NY, for ultimate transfer to carrier’s trailers for shipping to retailers

and wholesalers.” Id. at 1 ¶ 1. Plaintiff also sought to depose the witnesses concerning

                                                4
      Case 1:19-cv-01477-FJS-CFH Document 64 Filed 08/16/21 Page 5 of 20




“[a]ny agreements between . . . Distribution . . . and ICPI with respect to the packaging

and/or transport and or storage of goods, cargo or other chattel”; “ICPI’s safety

procedures, guidelines or requirements relating to the loading and unloading of

transport trucks and vehicles, box trucks, tractor-trailers, etc.”; “[t]he procedures to be

followed by Distribution . . . pursuant to Distribution’s agreement with ICPI during the

loading of pallets onto individual carrier’s trailers, to ensure safety during transport and

upon docking and during unloading of chattel”; and “ICPI’s requirements for movement

or transport of goods at the Rotterdam facility, including but not limited to requirements

relating to the securing of cargo, stabilization of cargo, repair of broken

packaging/wrap.” Id. at ¶¶ 4, 6, 8, 9. Plaintiff also sent ICPI Notice to Produce

documents relating to the aforementioned items. See Dkt. No. 57-7 at 2-4 ¶¶ 1-21.

       On December 9, 2020, defense counsel acknowledged receipt of plaintiff’s

“Notice of Deposition,” which it “reject[ed] . . . pursuant to FRCP 26(b)(1), on the basis

that the information sought has no relation or relevance to any claim or defense of this

action.” Dkt. No. 57-9 at 1. Defense counsel provided the following reasoning in

support of rejecting plaintiff’s demands,

              The pleadings and allegations contained within [p]laintiff’s
              discovery responses are devoid of any mention of the
              packaging of the subject pallets. Plaintiff’s allegations of
              negligence, as set forth in the Complaint and [p]laintiff’s
              Response to [ICPI’s] Demand for Interrogatories, solely
              relate to the loading and alleged failure to secure the subject
              load with various devices. The packaging of the pallets is
              not at issue in this case. Therefore, the information sought
              in the Notice of Deposition to [ICPI] has no bearing on the
              claims or defenses in this case.
Id.




                                              5
      Case 1:19-cv-01477-FJS-CFH Document 64 Filed 08/16/21 Page 6 of 20




       Plaintiff argues that discovery pertaining to the plastic wrap ICPI uses to package

pallets is relevant to his claims and proportional to the needs of the case. See Dkt. No.

57-12 at 13. First, plaintiff contends that the use of the term “unitize,” as contained in

the SAC, is “an industry term meaning the efficient means of packaging, arranging and

transporting products into an appropriate unit for easy handling by material handling

equipment.” Id. at 8. Plaintiff cites an online dictionary for the proposition that “a

unitized load is defined as ‘[a] single item or number of items packaged, packed, or

arranged in a specified manner and being capable of being handled as a unit.

Unitization may be accomplished by placing the item or items in a container or by

banding them securely together.’” Id. at 8 (quoting

https://www.thefreedictionary.com/unitized+load) (parentheses omitted).

       Pointing to paragraph 29 of the SAC, which alleges that defendants were

negligent/grossly negligent, careless and/or reckless by “failing to unitize the loads or in

negligently, carelessly and recklessly unitizing the load that was loaded upon” plaintiff’s

truck, SAC at 7 ¶ 29, plaintiff avers that, contrary to defendants’ position, the demands

contained in his December 7, 2020 notices are relevant to his claims. See Dkt. No. 57-

12 at 17. In particular, based on paragraph 29 of the SAC, plaintiff posits that the SAC

alleged a separate basis for ICPI’s negligence insofar as he asserted that not only were

the pallets improperly loaded onto his truck, but also that the pallets themselves were

“improperly packaged[.]” Id. Plaintiff states that his allegations in this regard “relate to

the manner in which the load was bound before it was placed on the truck.” Id. at 18.

Plaintiff avers that, it was not “confirmed” that the pallets Distribution loaded onto his

truck at Distribution’s Rotterdam, New York, warehouse “had been unitized by the



                                              6
      Case 1:19-cv-01477-FJS-CFH Document 64 Filed 08/16/21 Page 7 of 20




manufacturer of the goods,” ICPI, until the December 20, 2020 deposition of Stephen

Pac, one of the Distribution forklift operators on duty at the time his truck was loaded on

May 14, 2018. Id. at 9 (citing Dkt. No. 57-6 at 12-13). 2 Thus, plaintiff argues, he

pleaded his claims concerning unitization in his SAC in “general [terms], as is

allowable,” such pleadings were “specific enough to support his claims and to support

the discovery demands that [he] served on December 7, 2020.” Id. at 18.

        Plaintiff further avers that the discovery he now seeks to compel, as requested in

his December 7, 2020 demands, is proportional. See Dkt. No. 57-12 at 18. In

particular, plaintiff argues that the information sought is necessary for “to prove

negligence in unitizing the load,” as it directly relates to “whether the defendants acted

reasonably not only in the means and methods employed in loading the tractor-trailer,

but whether defendants acted reasonably in unitizing and stabilizing the loads before

they were loaded.” Id. at 19. Plaintiff also contends that the information sought is in the

exclusive control of ICPI, a “multi-million[-]dollar corporation” with much greater

resources than plaintiff, who has limited means. Id. Moreover, plaintiff avers that the

burden on defendant is “negligible at best,” and that his injuries and his “pecuniary

losses and damages related to his pain and suffering” are “extensive.” Id. at 20.

        In addition, plaintiff characterizes ICPI’s objection to his December 20, 2020

discovery demands as “boilerplate” and “improper.” Dkt. No. 57-12 at 20. Concerning

his Notice of Deposition, plaintiff avers that ICPI’s “refusal was solely premised on

‘relevance’ which as shown above is an incorrect premise and objection.” Id. Plaintiff

also posits “defendants should be deemed to have waived their objections” to his Notice


2 The undersigned notes that plaintiff’s counsel neglected to cite to a specific page number(s) in support
of this assertion.

                                                     7
      Case 1:19-cv-01477-FJS-CFH Document 64 Filed 08/16/21 Page 8 of 20




to Produce, because ICPI “simply ignored” to his “Notice to Produce,” “failed to produce

the evidence requested and never moved for a protective order pursuant to [Fed. R.

Civ. P.] 26(c)(1).” Id. at 20, 21.



                                     B. Motion to Amend

       As an alternative to his motion to compel, plaintiff asks the Court to allow him to

file his proposed Third Amended Complaint (“proposed TAC”) to clarify his allegations of

negligence premised on ICPI’s purported failure to properly unitize the pallets loaded

onto his truck at Distribution’s Rotterdam warehouse on May 14, 2018. See Dkt. No.

57-12 at 21. Plaintiff posits that allowing amendment will not cause undue delay, as the

discovery deadline in this action has not yet expired; any delay in seeking to amend is

occasioned by ICPI’s “improper refusal to produce discovery”; and that the “depositions

of the defendants as noticed were not even complete as of the time the discovery

dispute arose in early December 2020.” Id. at 21, 22. Further, plaintiff argues that

defendants will not be prejudiced by allowing amendment and further discovery. See id.

at 22. Plaintiff states that the TAC will not add new claims, but only clarify the

arguments defendants contend are vague. See id. Plaintiff also asserts that, because

the statute of limitations has not yet expired, allowing amendment would promote

judicial economy by avoiding the need to bring a separate action for negligent

unitization and “then move to consolidate the two cases.” Id. at 23. Finally, plaintiff

asks that the Court extend the discovery deadlines in this matter, “[e]ven if both motions

are denied, [as his] expert will need some additional time to prepare his report, so that




                                             8
      Case 1:19-cv-01477-FJS-CFH Document 64 Filed 08/16/21 Page 9 of 20




proper disclosure can be made[] in accordance with the Federal Rules of Civil

Procedure.” Id. at 24.



                                C. Defendants’ Opposition

       Defendants contend that plaintiff’s motion to compel should be denied because

the information and deposition concerning ICPI’s pallet wrapping is irrelevant to the

claims asserted in the SAC. See Dkt. No. 58-16 at 8. Rather, defendants aver,

“[p]laintiff . . . unambiguously claimed from the initiation of this action that the alleged

negligence by [d]efendants related solely to improper loading of . . . [p]laintiff’s truck on

May 14, 2018, . . . at Distribution’s Rotterdam facility.” Id. (emphasis omitted). Further,

defendants contend that all “evidence adduced during discovery has unequivocally

shown that ICPI was not involved with the loading of [p]laintiff’s truck . . . .” Id.

Therefore, defendants assert, “[p]laintiff is attempting through verbal gymnastics,” to

keep ICPI, a large corporation, in the lawsuit by “contorting his own claims to fit a

newfound narrative” that ICPI was negligent in wrapping or packaging the pallets that

allegedly fell on and caused injury to plaintiff.” Id. at 9.

       In particular, defendants argue that, the allegations in the SAC, read in context,

when considered with plaintiff’s deposition testimony, establishes that plaintiff’s claims

are premised exclusively on the alleged loading of his trailer, and not on the wrapping or

packing used to secure the pallets. See Dkt. No. 58-16 at 9. Defendants point out that

ICPI evidence adduced in discovery establishes that pallets of ICPI’s products are “pre-

wrapped” in “stretch-wrap” or “pallet wrap” plastic before they are brought to

Distribution’s warehouse. Id. at 4. Defendants contend that, “when reading [plaintiff’s]



                                               9
     Case 1:19-cv-01477-FJS-CFH Document 64 Filed 08/16/21 Page 10 of 20




reference of ‘unitize’ in his [SAC], along with the date reference of May 14, 2018,” as

contained in paragraph 29 of the SAC, “it is clear that [p]laintiff was referring to the

‘unitization’ of the pallets into the truck on the date in question, and not the wrapping of

the pallets at some unspecified date in the past.” Id. at 9 (quoting SAC at 7 ¶ 29).

Therefore, defendants posit that plaintiff’s reference to ICPI’s and Distribution’s actions

“‘at the afore-described place, time and location’ as being ‘the direct and proximate

cause of his alleged injuries,” refers only to the actions on May 14, 2018 at Distribution’s

Rotterdam warehouse, not any prior date or actions relating to ICPI’s wrapping or

packing of the pallets at another location. Id. (quoting SAC at 8 ¶ 30).

       Moreover, defendants contend that plaintiff’s deposition testimony related solely

to alleged improper loading and/or securing of the load as a whole, and was devoid of

any reference to individual pallets. See Dkt. No. 58-16 at 10 (citing Dkt. No. 57-2 at

122-26). Defendants also note that Distribution employee Harold Fischer, one of the

forklift operators on duty on May 14, 2018, testified at deposition that damaged or

leaning pallets would have either been repaired or not loaded onto the truck, and that

for plaintiff’s load, Stephen Pac, the other forklift operator on duty on May 14, 2018,

“certified that the load was ‘checked,’ which meant that the pallets were inspected and

that there were no defects with the pallets, their wrapping, or their goods.” Id. (citing

Dkt. No. 57-3 at 58). Thus, defendants argue, plaintiff’s arguments concerning improper

wrapping and packaging rely on “pure speculation” and the evidence requested in

relation thereto is irrelevant to the claims and defenses asserted in connection with the

SAC. Id. at 10 (emphasis omitted).




                                             10
     Case 1:19-cv-01477-FJS-CFH Document 64 Filed 08/16/21 Page 11 of 20




       Next, defendants argue that plaintiff’s motion to amend should be denied

because allowing amendment of the SAC to include claims concerning improper

wrapping or packing of pallets would be futile. See Dkt. No. 58-16 at 11. Defendants

state that “discovery is close to completion” in this matter, and reiterate that “no

document or testimony . . ., including . . . [p]laintiff, shows or even suggests that there

was anything wrong with the manner in which the pallets were packed or wrapped

before they arrived at Distribution.” Id. at 13 (additional emphasis omitted). Defendants

aver that plaintiff “has no factual basis to contend [that] there was something wrong with

the manner in which the pallets were packed and wrapped by ICPI[,]” which, in any

event, is “debunked by the existing record.” Id. at 13, 14.



                                      III. Discussion

                             A. Plaintiff’s Motion to Compel

       Under Federal Rule of Civil Procedure 26, “[p]arties may obtain discovery

regarding any nonprivileged matter that is relevant to any party’s claim or defense and

proportional to the needs of the case.” FED. R. CIV. P. 26(b)(1). Rule 26 tasks the Court

to consider “the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources,

the importance of the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit.” Id. “A district court has

broad latitude to determine the scope of discovery and to manage the discovery

process.” EM Ltd. v. Republic of Argentina, 695 F.3d 201, 207 (2d Cir. 2012) (citing In

re Agent Orange Prod. Liab. Litig., 517 F.3d 76, 103 (2d Cir. 2008)).



                                             11
     Case 1:19-cv-01477-FJS-CFH Document 64 Filed 08/16/21 Page 12 of 20




       Based upon a review of the parties’ arguments and relevant material in the

record, the undersigned concludes that plaintiff is not entitled to compel discovery

pursuant to the December 7, 2020 Notice to Produce or Notice of Deposition based on

plaintiff’s failure to establish the relevance of the information requested. The Court finds

unpersuasive plaintiff’s argument that the two references to “unitize” and “unitizing”

contained in paragraph 29 of the SAC related to the plastic or pallet wrapping performed

by ICPI before delivery of goods to Distribution’s Rotterdam warehouse and/or before

plaintiff’s trailer was loaded on May 14, 2018. SAC at 7 ¶ 29. As defendants aver, a

reading of plaintiff’s allegations in context, specifically those contained in paragraph

29—the only paragraph in which plaintiff uses the terms “unitize” and “unitizing”—makes

clear that plaintiff did not allege a claim or claims in the SAC upon a theory that ICPI

negligently wrapped or packaged pallets prior to their delivery to Distribution’s

Rotterdam warehouse or, for that matter, any claims relating to any conduct or actions

that occurred prior to Distribution employees loading plaintiff’s trailer on May 14, 2018.

Id.; see Dkt. No. 58-16 at 8, 9. Rather, plaintiff’s claims, as pleaded in the SAC, related

solely to the loading of the pallets on plaintiff’s trailer on May 14, 2018. The plain

language of plaintiff’s allegations, specifically plaintiff’s use of the plural “loads” in his

contention that defendants failed “to unitize the loads” and the use of the collective noun

“load” in his allegation that defendants acted “negligently, carelessly and recklessly” in

“unitizing the load that was loaded upon” plaintiff’s trailer make clear that plaintiff

intended to refer to the collective load of pallets that Distribution employees loaded onto

his truck on May 14, 2018. Id. (emphasis added). Indeed, read in context, plaintiff’s

allegations in paragraph 29 of the SAC, that defendants acted negligently in “overlading



                                               12
     Case 1:19-cv-01477-FJS-CFH Document 64 Filed 08/16/21 Page 13 of 20




the truck”; “failing to properly tie down the load”; failing to apply chain lashings and/or

webbing with appropriate lashing capacity to restrain the load or contain the load with a

suitably rated containment body” evidence that plaintiff’s references to the “load” were

directed at the cumulative load of pallets—not the wrapping of the individual pallets. Id.

Insofar as plaintiff used the plural form of the noun “loads,” the context makes clear that

plaintiff made reference to the alleged act of negligently securing the various pallets

together so that the cumulative load would not move, shift, or otherwise allow for any

pallet or pallets to come loose during plaintiff’s cross-country trip, but simply cannot be

fairly read to refer to the use of wrapping or packing of those pallets. Thus, to the extent

plaintiff used the words “unitize” and “unitizing” it was in reference to the unitization of

the collective load of pallets that was loaded onto his trailer—not the individual pallets

themselves. Moreover, as defendants point out, plaintiff’s reference to “[t]he actions

and/or omission of defendants . . . at the afore-described place, time and location were

the direct and proximate cause of the . . . injuries sustained by [plaintiff] as the result of

the accident” necessarily refers to the May 14, 2018 date when Distribution employees

loaded his truck at Distribution’s Rotterdam warehouse—not some prior date when the

pallets were wrapped before arriving at a different location—as plaintiff does not

reference any other date, time, or place in the SAC. Dkt. No. 58-16 at 8 (quoting SAC

at 27 ¶ 30). To read these allegations otherwise would strain logic and the English

language.

       Further, the Court finds compelling defendants’ argument that the record

evidence, including plaintiff’s deposition testimony, makes clear that plaintiff’s

allegations in the SAC referred only to the alleged failure of Distribution employees to



                                              13
     Case 1:19-cv-01477-FJS-CFH Document 64 Filed 08/16/21 Page 14 of 20




properly secure the collective load of pallets which they loaded on plaintiff’s trailer on

May 14, 2018. See Dkt. No. 58-16 at 8, 9. At deposition, defense counsel asked

plaintiff, “In what way was [the trailer] was inappropriately loaded?” Dkt. No. 57-2 at

124. Plaintiff replied that he “believe[d] . . . they did it wrong because they didn’t put the

pallets all together, and they put it in a way there was some certain distance and that’s

why there was some movement.” Id. Plaintiff continued that, “it’s that they didn’t secure

the load properly and they put the pallets far away. They didn’t put it together,

separated[,]” and that “they didn’t make sure that the pallets were in the right place.” Id.

at 125-26. Thus, as plaintiff’s testimony further corroborates, the only theory of

negligence contemplated and/or advanced in the SAC was premised on Distribution

employees’ alleged failure to properly place and secure the pallets as a collective load

onto plaintiff’s trailer, which purportedly caused a pallet or pallets to move and/or come

loose and fall out of the truck and injure plaintiff after his cross-country drive.

       In addition, as defendants point out, evidence has already been adduced through

discovery establishing that ICPI provides Distribution’s Rotterdam warehouse facility

with pre-wrapped pallets; the steps that Distribution warehouse personnel take to

review, identify, and remedy any damaged wrapping on pallets, including to repair

and/or remove leaning or unsecure pallets. See Dkt. No. 58-16 at 10 (citing Dkt. No.

57-3 at 58; Dkt. No. 58-12 at 2). Therefore, the Court concludes that the evidence

already obtained in discovery is sufficient to address plaintiff’s claims as pleaded in the

SAC. To the extent plaintiff seeks further detailed information concerning the materials,

procedures, and/or processes used to wrap the pallets, he seeks information that is not

relevant to the claims in this action.



                                              14
     Case 1:19-cv-01477-FJS-CFH Document 64 Filed 08/16/21 Page 15 of 20




       As an additional matter, the Court finds plaintiff’s arguments concerning

defendants’ response and objection to the December 7, 2020 notices to be erroneous at

best and bordering on disingenuous. See Dkt. No. 57-12 at 20. First, contrary to

plaintiff’s unsupported assertions, defendants did not make a “boilerplate” or “improper”

objection that was bereft of specificity. Id. Rather, defendants proffered the same

reasoning as advanced in their opposition to plaintiff’s motion to compel, albeit in a

more abbreviated fashion. See Dkt. No. 57-9 at 1. Namely, as included in whole

above, defendants argued that the subject matter of the information sought concerning

pallet wrapping was irrelevant because it did not relate to the claims in plaintiff’s SAC.

See id. Regardless of the fact that plaintiff has declined to cite defendants’ objection in

whole, their response was not procedurally deficient. Further, to the extent plaintiff

argues that defendants’ objection to the December 7, 2020 Notice to Produce should be

considered waived for defendants’ purported failure to respond, plaintiff is again

mistaken. See Dkt. No. 57-12 at 20. As stated, the subject matter of the information

sought in both notices—which defendants objected to—was the same. See Dkt. No.

57-7; Dkt. No. 57-8. Plaintiff’s focus on fact that defendants did not specifically cite the

Notice to Produce in their objection seeks to place form over substance is of no

moment. Based on the foregoing, plaintiff’s motion to compel is denied insofar as it

seeks information and/or to depose a witness relating to the wrapping of pallets by ICPI.

       However, insofar as plaintiff’s December 7, 2020 notices seek information

relating to the loading and/or securing of pallets for transport by Distribution, as

defendants do not controvert, such information is relevant. Accordingly, plaintiff’s

motion to compel is granted insofar as it seeks to compel discovery of the following



                                             15
     Case 1:19-cv-01477-FJS-CFH Document 64 Filed 08/16/21 Page 16 of 20




items as listed in plaintiff’s December 20, 2020 Notice to Produce, except as otherwise

limited by the Court: 6, except insofar as plaintiff seeks “documents showing or detailing

. . . repair of broken packaging/wrap,” as such information is not relevant to plaintiff’s

claims; 8, except insofar as plaintiff seeks documents detailing the unloading of chattel

by Distribution as those documents are not relevant to plaintiff’s claims, which involve

only the loading of chattel; 9; 12; 14, except insofar as plaintiff seeks documents

concerning unloading procedures at Distribution’s Rotterdam warehouse, as such

documents are not relevant to plaintiff’s claims; 18; and 19. See Dkt. No. 57-7 at 2-3.



                             B. Plaintiff’s Motion to Amend

       The Federal Rules of Civil Procedure (“Fed. R. Civ. P.”) provide that courts

“should freely give leave” to amend a pleading “when justice so requires.” FED. R. CIV.

P. 15(a)(2). However, motions to amend “should generally be denied in instances of

futility, undue delay, bad faith or dilatory motive, repeated failure to cure deficiencies by

amendments previously allowed, or undue prejudice to the non-moving party.” Burch v.

Pioneer Credit Recovery, Inc., 551 F.3d 122, 126 (2d Cir. 2008); Foman v. Davis, 371

U.S. 178 (1962).

              In determining what constitutes “prejudice”, [the Court is to]
              consider whether assertion of the new claim would: (i)
              require the opponent to expend significant additional
              resources to conduct discovery and prepare for trial; (ii)
              significantly delay the resolution of the dispute; or (iii)
              prevent the plaintiff from bringing a timely action in another
              jurisdiction.

Block v. First Blood Assoc., 988 F.2d 344, 350 (2d Cir. 1993) (citations omitted). If the

amendment proposed by the moving party is futile, “it is not an abuse of discretion to



                                             16
     Case 1:19-cv-01477-FJS-CFH Document 64 Filed 08/16/21 Page 17 of 20




deny leave to amend.” Eldridge v. Rochester City Sch. Dist., 968 F. Supp. 2d 546, 553

(W.D.N.Y. 2013) (citing Ruffolo v. Oppenheimer & Co., 987 F.2d 129,131 (2d Cir.

1993)). The determination whether a proposed amendment is futile is made under the

same standard as that used to determine whether a claim would be subject to a motion

to dismiss pursuant to Rule 12(b)(6)—“namely, the court must determine whether the

allegations in the complaint state a claim upon which relief can be granted.” Id. To

avoid dismissal, the proposed amended claims must contain “sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). If the underlying facts or circumstances relied on by the party seeking leave to

amend may be a proper subject of relief, the party should be afforded the opportunity to

test the claim on its merits. See U.S. ex rel. Maritime Admin. v. Cont'l Ill. Nat'l Bank &

Trust Co. of Chicago, 889 F.2d 1248, 1254 (2d Cir. 1989).

       The Court agrees that plaintiff’s motion to amend should be dismissed as futile.

Upon careful consideration of plaintiff’s arguments and the record before the Court,

there is simply no basis upon which plaintiff may assert that the plastic wrapping on one

or more of the individual pallets loaded onto his truck on May 14, 2018, was defective

and/or was a proximate cause of plaintiff’s injury. As discussed in detail above, the

evidence of record—including plaintiff’s deposition testimony—cuts against the newly

proposed “unitization” claim, as the pleadings and evidence characterize defendants’

alleged negligence only in terms of failing to properly secure the full load of pallets onto

plaintiff’s trailer. Indeed, the evidence already adduced indicates that the pallets loaded

onto plaintiff’s truck on May 14, 2018, were inspected and signed off on as being



                                              17
     Case 1:19-cv-01477-FJS-CFH Document 64 Filed 08/16/21 Page 18 of 20




undamaged by Distribution’s forklift operator Pac, and that damaged pallets are

removed and/or repaired upon inspection by Distribution employees. Plaintiff’s newly

advanced theory based on improper/negligent wrapping and/or packaging of individual

pallets is wholly speculative.

       Plaintiff’s alternative argument, that he will simply file a new lawsuit asserting

only his unitization claim which he will then join with this action, is also mistaken. While

plaintiff references the statute of limitations relating to his personal injury action as

having not yet expired, any future action for personal injuries brought under his theory of

negligent unitization would, in fact, be untimely as it is now August 2021—approximately

three months beyond the three-year statute of limitations for asserting a personal injury

claim based on alleged the May 14, 2018 accident. Kidney v. Webster, No. 3:16-CV-

0831 (LEK/DEP), 2017 WL 758508, at *8 (N.D.N.Y. Feb. 27, 2017) (“Under New York

law, the statute of limitations for a personal injury action is three years from the date of

injury.”) (citing N.Y. C.P.L.R. 214(5) (additional citation omitted). Based on the

foregoing, plaintiff’s motion to amend is denied on the basis that allowing amendment to

assert the proposed negligent unitization claims would be futile.



                                       IV. Conclusion

       WHEREFORE, for the reasons stated above, it is hereby:

       ORDERED, that plaintiff’s motion to compel (Dkt. No. 57) is GRANTED IN PART

AND DENIED IN PART; and it is further




                                              18
    Case 1:19-cv-01477-FJS-CFH Document 64 Filed 08/16/21 Page 19 of 20




      ORDERED, that defendants produce documents relating to the following items,

as modified by this Memorandum, Decision & Order and only insofar as is not

duplicative of documents previously disclosed by defendants:

         a) All documents showing or detailing ICPI’s requirements for movement or

             transport of goods at the Rotterdam facility, including but not limited to

             requirements relating to the securing of cargo, stabilization of cargo;

         b) Any document detailing the procedures to be followed by Distribution

             Unlimited pursuant to Distribution’s agreement with ICPI during the

             loading of pallets onto individual carrier’s trailers, to ensure safety during

             transport;

         c) Copies of any contracts between ICPI and Distribution Unlimited, in effect

             in May 2018, relating to the transport of ICPI’s goods, cargo and/or

             chattel;

         d) Any documents relating to the loading of ICPI’s goods at Distribution’s

             Rotterdam facility in effect in May 2018, including those detailing loading

             safety;

         e) All documents detailing any performance testing done in accordance with

             industry standards to ensure that the methods and procedures described

             in ASTM D 4169 - Standard Practice for Performance Testing of Shipping

             Containers and Systems – were met;

         f) All documents showing the testing performed in accordance with the

             standards described by the International Safe Transit Association (ISTA)

             for palletized loads prepared, including but not limited to ISTA Procedure



                                            19
     Case 1:19-cv-01477-FJS-CFH Document 64 Filed 08/16/21 Page 20 of 20




               3E, for shipping of pallets such as those loaded onto plaintiff’s trailer on

               May 14, 2018; and it is further

       ORDERED, that plaintiff’s motion to compel (Dkt. No. 57) is otherwise DENIED;

and it is further

       ORDERED, that plaintiff’s motion to amend (Dkt. No. 57) is DENIED IN ITS

ENTIRETY; and it is further

       ORDERED, that the discovery and dispositive motion filing deadlines will be

reset in a separate order at a future date; and it is further

       ORDERED, that the Clerk of the Court serve copies of this Memorandum-

Decision and Order on the parties in accordance with the Local Rules.

       IT IS SO ORDERED.

       Dated: August 16, 2021
             Albany, New York




                                              20
